CFO Commentary on Fourth Quarter FY 2011 Results The following information has been prepared on a GAAP basis except where noted. Summary Results Revenue for the fourth quarter of fiscal 2011 was $886.4 million, up 5.0 percent from $843.9 million in the prior quarter.Revenue was at the very top end of our expectations. We believe some analyst estimates may have recorded the Intel settlement as revenue, rather than as a credit to operating expenses, artificially raising revenue consensus. GAAP gross margin for the quarter was a record 48.1 percent, up 1.6 percentage points from the prior quarter’s GAAP gross margin of 46.5 percent. GAAP net income for the quarter was $171.7 million, or $0.29 per diluted share, compared with $84.9million, or $0.15 per diluted share, in the prior quarter. Fourth quarter results include a benefit to operating expenses of $57.0million, $37.1 million after tax, as a result of a legal settlement entered into in connection with a new licensing agreement with Intel. Revenue (in millions) Q4FY2011 Q3FY2011 Q/Q % GPU $ $ +5.5 % Professional Solutions -3.1 % Consumer Products +32.6 % Total $ $ +5.0 % Our GeForce™ GPU business continues to improve.Revenue from discrete GPUs was particularly strong throughout the quarter with both desktop and notebook demand up from the prior period as GeForce® gained share.Desktop demand was particularly strong in our high end products following the launches of the GeForce GTX 580, GTX 570 and GTX 560.Channel inventory decreased slightly, and remains comfortably within our target levels.Notebook demand was also strong with GeForce GT 540M and the launch of GeForce GT 520M.The latter is designed to enable OEMs to “up sell” premium models that use Intel’s Sandy Bridge integrated graphics.We still expect to gain notebook discrete share when Intel resumes shipments of its Sandy Bridge chipset.Integrated graphics (MCP) shipments fell sharply this quarter as expected.We expect our integrated graphics business to continue to decline through the year. Revenue for our Professional Solutions business, which includes workstation graphics and computing, was down 3.1 percent from the prior quarter. Tesla® was strong, and significantly up from the third quarter.Revenue in our Quadro® professional graphics business was down modestly from the third quarter due to delays at certain customers as they transitioned to our new series of professional products based on Fermi.We expect Quadro to pick back up in the first quarter. Our Consumer Products business, which includes Tegra® smartphone and tablet products, as well as embedded entertainment, was also up over the prior quarter as several Tegra customers have started their production ramps.We expect shipments to ramp aggressively in the coming quarters as our Tegra customers enter production with their smartphones and tablets. Gross Margin GAAP gross margin of 48.1 percent for the fourth quarter was above our estimates and grew largely through a richer overall revenue mix, particularly in desktop GPU. Expenses and Other GAAP operating expenses for the fourth quarter, which includes a $57.0 million benefit from the legal settlement with Intel, were $246.6 million, compared to GAAP operating expenses of $288.3 million for the third quarter.Excluding this item, expenses were in line with our expectations. Our tax provision for the quarter was $14.3 million, a tax rate of 7.7%. This includes the full-year benefits of the retroactive reenactment of the U.S. federal R&D tax credit, $13.7 million of which applies to prior quarters. Balance Sheet Accounts receivable at the end of the quarter were $348.8 million, down $50.7 million sequentially.Our DSO at quarter-end was 36days, down 7 days from the prior quarter.Strong collections and improved shipment linearity each contributed to this improvement. Inventories at the end of the quarter were $345.5 million, down 8.5 percent from the prior quarter.The decrease was largely driven by conscientious actions taken to lower inventory levels from those we previously reported in the second and third quarters. Depreciation and amortization expense for the fourth quarter amounted to $46.4 million.Stock-based compensation was $25.4 million.Capital expenditures were $21.3 million. Cash flow provided by operating activities was $434.7 million during the fourth quarter.Free cash flow in the fourth quarter was $413.3 million with the principle contributors being the receipt of Intel’s first licensing payment of $300.0 million, cash earnings and lowered working capital. Cash, cash equivalents and marketable securities at the end of the quarter were $2.49 billion, up $503.3 million over the prior quarter. Accounting for the Intel License Agreement Payments to NVIDIA under the licensing agreement we entered into with Intel amounts to $1.5billion over five years.These payments under the agreement will be accounted for in three separate pieces: 1. Legal Settlement: as stated earlier, $57.0 million was recorded in the fourth quarter as a benefit to operating expenses. 2. NVIDIA’s License to Intel: licensing fee revenue of $66.0 million per quarter over the term of the agreement, six years ($1,583.0 million in total). 3. Intel’s License to NVIDIA: $5.0 million per quarter, charged to cost of sales, over the estimated useful life of the technology, seven years ($140.0 million in total). Note that recognition of items 2 and 3 above will commence in April 2011 when the terms of the license take effect.Consequently, our first quarter results and outlook will only include one month of licensing revenue and costs, approximately $22.0 million and $1.7 million, respectively. First Quarter Outlook Our outlook for the first quarter of fiscal 2012 is as follows: · Revenue is expected to be up six to eight percent from the fourth quarter. · GAAP gross margin is expected to be between 48.5 and 49.5 percent. · GAAP operating expenses are expected to be approximately $327 million. ° The increase over the fourth quarter is largely attributable to the following items: (1) stock based compensation as a result of recent increases in our stock price; (2) full quarter reinstatement of U.S. payroll taxes; and (3) hiring to support our strategic initiatives in Tegra, Denver and Windows on ARM. · Tax rate is expected to be 16 to 18 percent. ° Our long-term tax rate will be up slightly from our historical experience as a result of the higher tax rate which will be applied to our licensing fees We estimate depreciation and amortization for the first quarter to be approximately $46million.Capital expenditures are expected to be in the range of $30 to $35million. Diluted shares for the first quarter are expected to be approximately 621million. For further information, contact: Michael Hara Robert Sherbin Investor Relations Corporate Communications NVIDIA Corporation
